DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I (Claims 1-8) in the reply filed on 10/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted November 22, 2019 and December 21, 2020, have been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Youn KR 2016-0066909.
Regarding Claim 1, Youn discloses a gas collecting device for collecting gas generated in a secondary battery, the gas collecting device comprising at least one gas collecting part (collection chamber) 840 configured to collect the gas generated in the secondary battery B, a main opening and closing part (valve) 830 connected to the at least one gas collecting part, a first pressure sensor (sensing unit that senses pressure) 300 configured to be connected to a pipe or tube that is at least indirectly connected to the secondary battery (indirectly, as gas collection unit comprises pipes 810, 820 that are connected to the gas amount measurement chamber, which contains the secondary battery), the first pressure sensor configured to sense a change in pressure due to increase or decrease in an amount of the gas generated in the secondary battery (see all Figs and see at least paras 0056-0060, 0069-0070, 0074-0079, 0082).  Youn does not specifically disclose a second pressure sensor connected to the at least one gas collecting part and configured to sense a change in internal pressure of the gas collecting device.  However, because 100, it would have been obvious to a person having ordinary skill in the art before the effective filing date to include in the device of Youn a second pressure sensor connected to the at least one gas collecting part and configured to sense a change in internal pressure of the gas collecting device because this would allow for further analysis of the gases within, and would require only a duplication and rearrangement of parts.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Further, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 2, the gas collecting device of Youn comprises at least one opening and closing part 830 of the gas collecting part 840, wherein each of the at least one opening and closing part 830 of the gas collecting part 840 is connected to each of the at least one gas collecting part 840, respectively, to open and close each of the at least one gas collecting part (since this is the job of a valve such as 830), and the at least one opening and closing part of the gas collecting part 840 is positioned between the gas collecting part 840 and the main opening and closing part 830 and between the gas collecting part 40 and the second pressure sensor.  Fig. 2 of Youn shows multiple 840 and the main opening and closing part 830 adjacent to 100 is between the gas collecting part 840 adjacent to 100 and the first at least one opening and closing part 830.
Regarding Claim 3, Fig. 2 of Youn shows that each gas collecting part 840 and opening and closing part 830 of the gas collecting part comprise a plurality of respective pairs, since each 830 is coupled with a corresponding 840.  Although Youn does not specifically discuss that opening and closing of the at least one opening and closing part of the at least one gas cooling part are controlled, respectively, so that the gas generated in the secondary battery at different times can be collected in a respective different ones of 800. 
Regarding Claim 4, Youn further discloses an opening and closing part V of a vacuum pump 700, the opening and closing part V of the vacuum pump configured to be connected to a vacuum pump 700capable of removing interfering gas in the gas collecting device and in the secondary battery (since it is fluidly connected to 100 which holds interfering gas and the battery B, Fig. 2) the opening and closing part V of the vacuum pump 700 being configured to open and close a connection between the vacuum pump and the gas collecting device (see Figs; paras 0058, 0082-085).
Regarding Claim 5, Youn discloses in e.g. para 0028 the use of pipes discussed in the rejection of Claim 1.  The skilled artisan would understand that pipes would be pipe-shaped, and further, if this is not inherent, then it would be obvious to form the pipes of Youn to be pipe-shaped for easy replacement of faulty parts (it would be difficult to find a pipe that is not pipe-shaped) since the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claim 6, Youn discloses in para 0079 that the pipes may be made with stainless steel, which is a metal.
Regarding Claim 7, Youn does not specifically disclose a volume of an internal space of the at least one gas collecting part such that it is 1 mL to 1000 mL.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select a volume appropriate for the application, e.g. based on how much gas is expected to be expelled from the battery while not make the device too large since this would require a simple design change and the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Youn KR 2016-0066909, as applied to Claim 1, and further in view of Dutton US PG Publication 2012/0087834.
Regarding Claim 8, Youn discloses the claimed gas collecting device using valves as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Youn fails to specifically disclose what type of valve is used as the at least one opening and closing part of the gas collecting part.  However, in the same field of endeavor of gas analysis devices, Dutton teaches that a gas manifold can use a number of different (but equivalent) valve types, including ball valves, needle valves, and diaphragm valves (see para 0072).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a ball valve, needle valve, and/or diaphragm valve for each of the at least one opening and closing part of the gas collecting part because Dutton teaches that this type of system (gas distribution and analysis) can use any of these types of valves, and the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729